 


109 HR 4300 IH: Clean and Green Solar Tax Act of 2005
U.S. House of Representatives
2005-11-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4300 
IN THE HOUSE OF REPRESENTATIVES 
 
November 10, 2005 
Mr. Ferguson (for himself, Mr. Brown of South Carolina, Mr. Goode, Mr. Simmons, Mr. Sanders, and Mr. Udall of Colorado) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to extend the credit for residential energy efficient property and certain expiring provisions of the energy credit. 
 
 
1.Short titleThis Act may be cited as the Clean and Green Solar Tax Act of 2005.  
2.Extension of credit for residential energy efficient property 
(a)In generalSubsection (g) of section 25D of the Internal Revenue Code of 1986 is amended by striking 2007 and inserting 2011. 
(b)Effective dateThe amendment made by this section shall apply to property placed in service after December 31, 2007. 
3.Extension of certain expiring provisions of the energy credit 
(a)In generalParagraphs (2)(A)(i)(II) and (3)(A)(ii) of section 48(a) of the Internal Revenue Code of 1986 are each amended by striking 2008 and inserting 2012. 
(b)Effective dateThe amendments made by this section shall apply to periods after December 31, 2007, in taxable years ending after such date, under rules similar to the rules of section 48(m) of the Internal Revenue Code of 1986 (as in effect on the day before the date of the enactment of the Revenue Reconciliation Act of 1990).  
 
